Exhibit FAX (303) 623-4258 621 SEVENTEENTH STREET SUITE 1550 DENVER, COLOARDO 80293 TELEPHONE (303) 623-9147 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS As independent petroleum and natural gas consultants, we hereby consent to the reference of our name in the Report on Form 10-K for the years ending December 31, 2008 and December 31, 2007 of PDC 2005B (the “Partnership”).We have no interest of a substantial or material nature in the Partnership, or in any affiliate.We have not been employed on a contingent basis, and we are not connected with the Partnership, or any affiliate as a promoter, underwriter, voting trustee, director, officer, employee or affiliate. /s/ Ryder Scott Company, L.P. Ryder Scot Company, LP Denver, Colorado April 24, 2009 1100 LOUISIANA, SUITE 3800 HOUSTON, TEXAS 77002-5218 TEL (713) 651-9191 FAX (713) 651-0849 1100, 530-8TH STREET, S.W. CALGARY, ALBERTA T2P 2W2 TEL (403) 262-2799 FAX (403) 262-2790
